       Case 2:20-cv-03176-EEF-JVM Document 1 Filed 11/20/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

MARYANN HUBBARD                                                       CIVIL ACTION

VERSUS                                                                NO:

WINN DIXIE STORES, INC. d/b/a                                         SECTION:
WINN DIXIE STORE #1472 and
ABC INSURANCE COMPANY



                     NOTICE OF REMOVAL OF CIVIL ACTION
                 UNDER 28 U.S.C. §1441 (b) DIVERSITY JURISDICTION

       NOW INTO COURT, through undersigned counsel, comes defendant, Winn-Dixie Stores,

Inc. d/b/a Winn-Dixie Store #1472 (hereinafter “Winn-Dixie”), with full reservations of any and

all exceptions, rights, defenses, and objections, hereby gives notice of the removal of the Louisiana

state court action described below, and in support of removal, respectfully represents follows:

                               BACKGROUND INFORMATION

                                                 1.

       Winn-Dixie Stores, Inc. and ABC Insurance Company were named as defendants in the civil

action entitled “Maryann Hubbard v. Winn Dixie Stores, Inc. d/b/a Winn Dixie Store #1472 and

ABC Insurance Company” and bearing docket number 2020-08311, Division J-1, brought on

October 1, 2020, in the Civil District Court for the Parish of Orleans. (See Exhibit A, Petition for

Damages). Pursuant to the provisions of Section 1441 and 1446 of Title 28 of the United States

Code, the defendant removes this action to the United States District Court for the Eastern District

of Louisiana, which is the judicial district in which the action is pending.



                                                  1
        Case 2:20-cv-03176-EEF-JVM Document 1 Filed 11/20/20 Page 2 of 6




                                                   2.

        Service was requested on Winn-Dixie through its registered agent, Corporation Service

Company, and Winn-Dixie was served through Corporation Service on with plaintiff’s Petition for

Damages on August 16, 2019. (See Exhibit B, Proof of Service on Winn-Dixie).

                                                   3.

        Defendant will file a copy of all process, pleadings, notices and orders filed in the state court

proceeding after removal in accordance with Local Rule 3.2.

                                                   4.

        Plaintiff alleges that she was a patron at a Winn-Dixie store located at 401 N. Carrollton

Avenue, New Orleans, Louisiana on January 28, 2020, when she slipped and fell on an unknown

liquid substance on the floor. As a result of the alleged slip and fall, Plaintiff alleges that she

sustained traumatic personal and physical injuries, mental anguish and inconvenience, including but

not limited to, her left shoulder and arm, head injury, continuous headache pain, impaired vision,

impaired walking ability, stroke, and impaired cognitive ability.

                                 DIVERSITY OF CITIZENSHIP

                                                   5.

        Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this matter based upon

diversity of citizenship.

                                                   6.

        Upon information and belief, plaintiff, Maryann Hubbard is a resident, domiciliary, and

citizen of Orleans Parish, State of Louisiana, both at the time of filing of this suit and at the time of

removal.


                                                   2
        Case 2:20-cv-03176-EEF-JVM Document 1 Filed 11/20/20 Page 3 of 6




                                                  7.

        Winn-Dixie Stores, Inc. is a Florida corporation and maintains its principal place of business

in Jacksonville, Florida, both at the time of the filing of this suit and at the time of removal.

Accordingly, Winn-Dixie is a citizen of Florida. (See Exhibit C, Florida Secretary of State, Division

of Corporation Records).

                                                  8.

        Therefore, there is complete diversity between all the plaintiffs and the defendant.

                                 AMOUNT IN CONTROVERSY

                                                  9.

        Plaintiff’s Petition for Damages does not allege that her claims are above or below the federal

requirement.

                                                 10.

        A defendant shows, by a preponderance of the evidence, that the jurisdictional amount under

28 U.S.C. § 1332 is met in either of two ways: 1) when it is “facially apparent” from a reading of the

complait that the plaintiff’s claims are likely to exceed $75,000.00 or 2) when a defendant can show

supporting, summary judgment type evidence that the plaintiff’s claims are likely to exceed

$75,000.00.

                                                 11.

        Plaintiff did not plead a monetary sum for damages, nor did Plaintiff allege that her damages

exceeded the requisite amount for federal jurisdiction pursuant to 28 U.S.C. 1332. On October 27,

2020, Winn-Dixie propounded Requests for Admission to determine the extent of Plaintiff’s alleged

injuries relative to the amount in controversy. (See Exhibit D, Winn-Dixie’s Requests for Admission

to Plaintiff).

                                                  3
       Case 2:20-cv-03176-EEF-JVM Document 1 Filed 11/20/20 Page 4 of 6




                                                12.

       Plaintiff provided Responses to Requests for Admission on October 27, 2020. In her

Responses to Requests for Admission, Plaintiff admitted that the amount in controversy exceeds

$75,000, exclusive of interest and costs. (See Exhibit E, Plaintiff’s Responses to Winn-Dixie’s

Requests for Admissions).

                                                13.

       Plaintiff’s Responses to Requests for Admission qualify as “other paper” pursuant to 28

U.S.C. 1446(b)(3).

                                REMOVAL IS TIMELY FILED

                                                14.

       Winn-Dixie was served with the Petition for Damages on October 21, 2020. A copy of all

process, pleadings, and orders served upon Winn-Dixie as required by 28 U.S.C. § 1446(a) is

attached. (See Exhibits A and B).

                                                15.

       The removal has been timely filed within thirty (30) days of the removing defendant

receiving notice that the amount in controversy exceeds this Court’s jurisdiction threshold (October

27, 2020) and within one (1) year after the commencement of the action, as allowed by 28 U.S.C.

§1446(b).

                       CONCLUSIONS AND PRAYER FOR RELIEF

                                                16.

       The United Stated District Court for the Eastern District of Louisiana is the federal district

embracing the Civil District Court for the Parish of Orleans, where the suit was originally filed.

Venue, therefore, is proper in this district under 28 U.S.C. §1441(a).


                                                 4
         Case 2:20-cv-03176-EEF-JVM Document 1 Filed 11/20/20 Page 5 of 6




                                                    17.

         Because there exists total diversity of citizenship between plaintiffs and defendants and the

amount in good faith controversy herein exceeds $75,000.00, exclusive of interest and costs, this

Court accordingly has original jurisdiction in this matter pursuant to the provisions of 28 U.S.C.

§1332.

                                                    18.

         This matter has been properly removed to this Court pursuant to 28 U.S.C §§ 1441 and 1446.

                                                    19.

         Winn-Dixie further avers that it shall give written notice of this filing to the original plaintiff

and shall file a copy of this Notice of Removal with the Clerk for the Civil District Court for the

Parish of Orleans, State of Louisiana in furtherance of the prayer herein that no further proceedings

shall occur in state Court and that this matter shall henceforth proceed forward only in this

Honorable Court.

                                                    20.

         Under Rule 11 of the Federal Rules of Civil Procedure, undersigned counsel certifies that she

has read the foregoing Notice of Removal, that to the best of her knowledge, information and belief,

formed after reasonable inquiry, it is well-grounded in fact and is warranted by existing law, and that

it is not intended for any improper purpose.

                                            JURY DEMAND

                                                    21.

         Winn-Dixie is entitled to and requests a trial by jury on all issues herein.

         WHEREFORE, Defendant, Winn-Dixie Stores, Inc. d/b/a Winn-Dixie Store #1472 prays

that the suit captioned Maryann Hubbard v. Winn Dixie Stores, Inc. d/b/a Winn Dixie Store $1472


                                                     5
       Case 2:20-cv-03176-EEF-JVM Document 1 Filed 11/20/20 Page 6 of 6




and ABC Insurance Company, Civil District Court for the Parish of Orleans, No. 2020-08311,

Section 15, Division J, be removed from that State Court docket to the United States District Court

for the Eastern District of Louisiana.




                                         Respectfully submitted,

                                         BERNARD, CASSISA, ELLIOTT & DAVIS
                                         A Professional Law Corporation

                                         BY:     s/Caroline D. Elliott
                                                STEPHEN N. ELLIOTT (#5326)
                                                CAROLINE D. ELLIOTT (#28568)
                                                3838 N. Causeway Blvd., Suite 3050
                                                Metairie, Louisiana 70002
                                                Telephone:     (504) 834-2612
                                                Facsimile:     (504) 838-9438
                                                Email:         elliottc@bcedlaw.com
                                                Counsel for Winn-Dixie Stores, Inc.




                                 CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that she has electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system, which will send a copy of the foregoing pleading

to all counsel of record by notice of electronic filing. I further certify that I mailed the foregoing

document and the notice of electronic filing by first-class mail to the all non-CM/ECF participants,

this 20th day of November, 2020.

                                                s/Caroline D. Elliott
                                                CAROLINE D. ELLIOTT



                                                   6
